Gardner, Judge:
This is an action for payments due under a road construction contract; the jury found for the defendant; the trial judge granted a new trial for reasons not disclosed by the record. We remand.
In the case of South Carolina Department of Highways and Public Transportation v. Mooneyham, et al., 275 S. C. 205, 269 S. E. (2d) 329 (1980), the court reviewed its decisions about new trials granted by a trial judge and concluded that a decision of a trial judge granting a new trial will not be disturbed on appeal unless his finding is wholly unsupported by evidence, or the conclusion reached has been controlled by an error of law.
*597The trial judge gave no reason(s) for granting the new trial. The record does not disclose whether his decision was supported by evidence or was the result of an erroneous conclusion of law. The case is, therefore, remanded with instruction that the trial court issue its order setting forth the reason(s) for the granting of a new trial.
Remanded.
Sanders, C. J., and Goolsby, J., concur.